Citation Nr: 1621135	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  09-50 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to a rating in excess of 10 percent for bilateral pes planus before November 3, 2009, in excess of 30 percent from November 3, 2009, to May 4, 2012, and in excess of 50 percent after May 4, 2012.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the VA RO.  A February 2009 rating decision granted service connection for bilateral pes planus and assigned an initial 10 percent evaluation (the rating of this disability was later staged as set forth on the title page).  An August 2010 rating decision denied the Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and a heart disability.

This appeal has previously been before the Board, most recently in July 2014, when it remanded the Veteran's claims for additional development of the medical evidence of record.  With respect to the Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and an increased rating for pes planus, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating these claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In December 2014, the Board also remanded the issue of service connection for a back disability.  A February 2015 rating decision granted service connection for this disability.  When an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must then be timely filed to initiate appellate review of downstream issues such as the rating assigned for the disability or the effective date of service connection.  The grant of service connection extinguished this issue before the Board.  Therefore, the claim for service connection for a back disability is no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issues of entitlement to service connection for a heart disability and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the evidence of record is against a finding that a bilateral hearing loss disability began during the Veteran's military service, was caused by his service, had an onset within a year of his service, or has been continuous since service.

2.  Before May 4, 2012, the Veteran's bilateral pes planus is manifested by no more than severe symptoms; pronounced bilateral pes planus is not shown.  

3.  After May 4, 2012, the Veteran is in receipt of the maximum rating authorized for bilateral pes planus, and the symptoms of the Veteran's bilateral pes planus are not unique or unusual.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service, and such disability may not be presumed to have been.  38 U.S.C.A. §§ 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385 (2015).

2.  Before November 3, 2009, the criteria for a disability rating of 30 percent, but no greater, for bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5276 (2015).

3.  From November 3, 2009, to May 4, 2012, the criteria for a disability rating in excess of 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5276 (2015).

4.  After May 4, 2012, the criteria for a disability rating in excess of 50 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran claims that he suffers from a hearing loss as the result of his active duty service.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  Additionally, the Veteran's hearing loss is included on the list of chronic diseases, and service connection may be established based on a continuity of symptomatology or a presumption.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Turning to the evidence of record in this case, in a May 1970 Report of Medical Examination, the Veteran had the following puretone thresholds, recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
N/A
10
LEFT
10
-5
10
N/A
0

In a June 1972 Report of Medical Examination, the Veteran had the following puretone thresholds, recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
5
5
10
5
LEFT
N/A
5
5
5
N/A

The Board otherwise observes no in-service complaints or treatment for symptoms associated with a bilateral hearing loss disability.  

Following service, the Board notes that in April 1973, the Board filed a claim of entitlement to service connection for a back disability.  The Veteran's claim did not in any way mention a hearing impairment.  

In a March 2002 Residual Capacity Assessment conducted in conjunction with the Veteran's claim for SSA disability benefits, it was noted that the Veteran had no limitations on his hearing.  

In August 2004, the Veteran complained of a 30-year history of hearing loss, beginning when "a stimulator [sic] went off near him".  The Veteran indicated that he had a history of hearing loss both in and out of the military.  The Veteran was diagnosed with a mild to moderately severe sensorineural hearing loss disability.  

The Veteran filed his claim of entitlement to service connection for a bilateral hearing loss disability in April 2010.  The Veteran underwent a VA examination in July 2010, at which time the Veteran reported experiencing loud noises in-service from weapons and artillery without the use of hearing protection.  The examiner noted that after service, the Veteran worked in factories for 12 years, and he also worked unloading planes on a runway.  The Veteran reported wearing hearing protection as a civilian, and he denied any other occupational or recreational exposure.  

With that said, the examiner opined that the Veteran's military service did not have an effect on his hearing loss.  As a rationale for this opinion, the examiner noted that the Veteran's hearing was normal at his entrance into service.  The examiner noted that at separation, audiometric testing was performed in the right ear to 4000 decibels, but in the left ear to only 3000 decibels.  With that said, the examiner noted that all thresholds tested were within normal limits.  The examiner noted that since the Veteran exited service with normal hearing, and he later worked around civilian noise, his hearing loss was not related to his service.  

The Veteran underwent an additional examination in September 2014, at which time the examiner opined that it was less likely as not that the Veteran's hearing loss was caused by or the result of his military service.  As a rationale for this opinion, the examiner noted that the Veteran's hearing was normal and his entrance into service and separation from service, with no significant change in thresholds noted for either ear.  The examiner noted that the Veteran did not otherwise complain of impaired hearing in-service.  The examiner acknowledged that although the Veteran was exposed to noise in the military, he was also exposed to significant noise in his post-service occupation that may have contributed to his problem.  The examiner indicated that the Institute of Medicine, in 2006, stated that there was an insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure would develop long after the noise exposure.  Based on the current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was unlikely. 

Turning now to an analysis of the evidence in this case, the medical record shows that the Veteran has a current bilateral hearing loss disability.  Furthermore, the Veteran has credibly claimed that he was exposed to loud noises such as gunfire in-service.  Thus, affording the Veteran with the benefit of the doubt, the Board finds that the evidence shows a current disability and an in-service incident.  The remaining question in this case, then, is whether the evidence supports a finding of a connection between the Veteran's current bilateral hearing loss disability and his in-service experiences.  

The weight of the medical evidence of record is against a finding that the Veteran's bilateral hearing loss is related to his military service.  VA examiners, after consideration of the evidence of record, were unable to find that the evidence supported such a conclusion, and the Veteran has not submitted medical evidence offering a differing analysis.  The Board has also closely examined the Veteran's treatment records for evidence that the Veteran's bilateral hearing loss is related to service, and it cannot find that the weight of the evidence supports such a conclusion.  

To the extent that the Veteran believes that his bilateral hearing loss is related to his service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Of note, it was the Veteran's statements, which were found to be competent, that formed the basis for VA providing the Veteran with examinations.

Lay persons are also competent to provide opinions on some medical issues, such as experiencing a loss of hearing acuity.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a hearing disability, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's hearing loss disabilities are related to his service, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by  medical professionals and concerned the internal functioning of the Veteran's auditory system, something that is not readily perceivable by the use of a person's senses.  

Furthermore, the medical evidence shows that the Veteran did not seek treatment for complaints relating to his hearing for approximately 32 years following active duty service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that it is proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  

While the Board acknowledges the Veteran's current assertions that that he experienced symptoms of hearing loss consistently since service despite the length of time that elapsed before he sought treatment, the Board finds these contentions to lack credibility.  While the Veteran filed a claim for service connection for a back condition in April 1973, this claim did not mention symptoms relating to the Veteran's hearing, which would be expected had the Veteran actually been experiencing hearing loss at that time.  Furthermore, a March 2002 Residual Capacity Assessment found that the Veteran had no limitations on his hearing.  Thus, while the Veteran in August 2004 claimed to have experienced a 30-year history of hearing loss, the Board finds this contention to lack credibility when considered in conjunction with the Veteran's normal hearing at service separation, his failure to mention symptoms of hearing loss in April 1973, and his lack of hearing-related symptoms in March 2002.   

Thus, the Board finds that service connection for a bilateral hearing loss disability cannot be established based either upon a continuity of symptomatology or presumptively.  In sum, the Board concludes that the preponderance of the evidence is against granting service connection for a bilateral hearing loss disability.  As the preponderance of the evidence is against the claim, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2015).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2015); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same disability or the same manifestations of a disability under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2015).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2015).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2015).  

The intent of the rating schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  

Disabilities of the feet are evaluated under Diagnostic Codes 5276-84.  38 C.F.R. § 4.71a (2015).  The Veteran's bilateral foot disability is currently rated under Diagnostic Code 5276, which is applicable to his service-connected disability of pes planus.  Under Diagnostic Code 5276, in pertinent part, a 10 percent evaluation is assigned for unilateral or bilateral moderate acquired flatfoot with the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, and pain on manipulation and use of the feet.  A 30 percent evaluation is assigned for bilateral severe acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated indication of swelling on use, and characteristic callosities.  A 50 percent evaluation is assigned for bilateral pronounced acquired flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).

Turning to the facts in this case, the Veteran filed his claim of entitlement to service connection for flat feet in April 2003.  An April 2004 radiographic examination of the Veteran's feet found no fracture or significant degenerative changes in either foot.  

In November 2004, the Veteran was diagnosed with moderate-to-severe pes planus, and the Veteran complained of painful arches.  A clinician noted that both feet pronated markedly, and the Veteran was prescribed custom orthotics.  

The Veteran underwent an examination of his feet in October 2008, at which time the Veteran indicated that his custom orthotic shoes helped him, but he still experienced constant pain with flare-ups, with his pain aggravated by more than 15 minutes of walking.  The Veteran was able to ambulate, but he walked with his hindfoot in valgus.  The Veteran's Achilles tendon was in 5 feet of valgus at rest, but it corrected to neutral when he performed a heel rise.  The examiner observed no callosities, breakdown, or unusual shoe wear, and there were no skin or vascular changes in the foot.  The Veteran had no hammertoes, claw toes, or hallux valgus.  There was, however, tenderness to palpation about the Veteran's tarsal to metatarsal joints across the entirety of his midfoot.  There was no pain or tenderness in his posterior tibialis tendon.  The Veteran had 10 degrees of flexion and 10 degrees of extension at his first metatarsal phalangeal joint.  Upon repeated range of motion testing, the Veteran had increased pain at the extremes of his range of motion, but no further limitation of range of motion.  The examiner diagnosed the Veteran with bilateral mild pes planus.  An x-ray of the Veteran feet indicated that the bones, joints, and soft tissues were normal.  

In November 2009, it was noted that both of the Veteran's feet pronated markedly.  The Veteran was diagnosed with moderate-to-severe pes planus.  A November 2009 x-ray of the Veteran's left foot indicated that the Veteran had small marginal osteophytes dorsally at the talonavicular joint; no other bony, joint, or soft tissue abnormality was observed.  An x-ray of the right foot showed minimal degenerative changes at the first metatarsophalangeal joint with no other bony or localized soft tissue abnormality.  

In February 2010, a clinician observed the Veteran to be in no distress, and the Veteran ambulated normally into and out of the room.  The Veteran indicated that he was experiencing pain of a "4" on a scale from 1 to 10.  The Veteran's feet were noted to be within normal limits.  

In May 2010, it was noted that both of the Veteran's feet showed a prominent medial eminence of the first metatarsophalangeal joint with mild lateral deviation of the great toe and marked dorsal hypertrophy of the first metatarsal head.  The degree of deformity was sufficient to cause difficulty in obtaining a comfortable shoe fit.  The range of motion in the first metatarsophalangeal joint was moderately decreased with crepitation and tenderness.  The clinician noted that both of the Veteran's feet pronated markedly at the subtalar joint.  The lesser toes were extended at the metatarsophalangeal joints and flexed at the interphalangeal joints.  The Veteran's gait was apropulsive, and his feet were broad overall.  The clinician diagnosed the Veteran with moderate-to-severe pes planus, worse on the right.  In June 2010, the Veteran indicated that he was pleased with the fit of his custom orthotics.  

The Veteran underwent an additional examination of his feet in May 2012, at which time the Veteran claimed that he lost balance as a result of his symptoms.  The Veteran complained of pain on use and manipulation of his feet, but no swelling or characteristic callosities were noted.  The examiner noted that the Veteran had extreme tenderness of the plantar surfaces of both feet, with the tenderness improved with the use of orthopedic shoes or appliances.  The Veteran had decreased longitudinal arch height on weight-bearing and marked pronation of both feet, with the pronation improved with the use of orthopedic shoes or appliances.  The weight-bearing line fell over or medial to the great toe in both feet.  There was no lower extremity deformity other than pes planus causing alteration of the weight-bearing line.  The Veteran did not have inward bowing of the Achilles tendon or marked inward displacement and severe spasm of the Achilles tendon on manipulation.  The Veteran pes planus did not impact his ability to work.  

In August 2012, the Veteran complained of pain in his feet of a severity of "9" on a scale from 1 to 10.  In an October 2012 x-ray of the Veteran's feet, it was noted that the Veteran had minimal to mild degenerative changes of the great toe metatarsophalangeal joints, worse on the right.  There was a bilateral pes planus deformity seen with minimal degenerative changes in the left midfoot region.  No osseous abnormalities were present, no ankle effusion was present, and the soft tissues were unremarkable.  In an October 2012 podiatry clinic note, no calluses were noted, and the Veteran had limited dorsiflexion of the hallux and noticeable flattening of the medial arch upon weight-bearing.  

In July 2013, the Veteran complained of pain under the arch area of his foot and from the first metatarsophalangeal area.  No calluses were noted.  The Veteran had limited dorsiflexion of the hallux and noticeable flattening of the medial arch upon weight-bearing.  In November 2013, the Veteran complained of metatarsalgia, but he had no other podiatric complaints.  

The Veteran underwent an additional examination in September 2014, at which time the examiner noted the Veteran's diagnoses of pes planus, metatarsalgia, and hallux valgus.  The Veteran complained of pain in the entire planar aspect of both feet that flared with prolonged walking.  The Veteran indicated that he could only stand for 15 to 20 minutes at a time as the result of pain.  The Veteran had pain on use and manipulation of the feet.  The Veteran did not have swelling on use or characteristic callosities.  The Veteran indicated that arch supports, built-up shoes, and orthotics failed to relieve his symptoms.  The Veteran did not have extreme tenderness on the plantar surfaces of one or both feet.  The Veteran had decreased longitudinal arch height of one or both feet on weight-bearing.  There was no objective evidence of a marked deformity of one or both feet, but there was a marked pronation of both feet that was not improved with orthotic shoes.  

On the right side, the weight-bearing line fell over or medial to the great toe.  There was no lower extremity deformity other than pes planus causing alteration of the weight-bearing line, and there was no inward bowing of the Achilles tendon.  The Veteran did not have marked inward displacement and severe spasm of the Achilles tendon on manipulation of one or both feet.  The Veteran had metatarsalgia and hallux valgus.  No pain was noted on physical examination of the feet, but the Veteran complained of excess fatigability, pain on weight-bearing, and interference with standing.  There was no pain, weakness, fatigability, incoordination, or other functional loss during flare-ups that significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time.  

Turning to an analysis of the facts in this case, the Board first observes that after May 4, 2012, the Veteran is in receipt of a 50 percent schedular evaluation, which is the maximum schedular evaluation not for not only bilateral pes planus, but for any disability affecting the foot.  A higher schedular evaluation is thus not available for the Veteran after this time, either on the basis of the evaluations available for pes planus or on the basis of any other possible diagnostic code applicable to the Veteran.  The Board's analysis of the appropriate schedular rating for the Veteran's pes planus for this period thus ends at this time.  

The Board will next consider whether the evidence supports the assignment of a maximum 50 percent rating for pes planus at any time before May 4, 2012.  The Board concedes that some medical evidence from this time is arguably consistent with the symptoms associated with a 50 percent rating.  For example, in November 2004, November 2009, and May 2010, clinicians indicated that the Veteran's feet pronated markedly, which finding is indeed consistent with a 50 percent rating.  

With that said, no clinician has characterized the Veteran's pes planus as "pronounced" in severity, nor does the weight of the medical evidence otherwise present a symptom picture consistent with a 50 percent rating.  At worst, clinicians have characterized the Veteran's pes planus as "moderate-to-severe" (November 2004, November 2009, and May 2010) and "mild" (October 2008).  These characterizations are inconsistent with a finding that the Veteran's pes planus is "pronounced" in severity.

While the Veteran has complained of pain and tenderness in his feet, a 50 percent rating contemplates an "extreme" level of tenderness, which the record does not show during this time period.  Additionally, the weight of the evidence of record does not show marked inward displacement and severe spasm of the tendo Achillis on manipulation that is not improved by orthopedic shoes or appliances.  Indeed, in this case, the record shows no evidence of spasm of the Achilles tendon at all.  Furthermore, while a May 2010 clinician noted that the Veteran could have difficulty obtaining an appropriate shoe fit, the clinician assigned this difficulty to the Veteran's bunion, rather than to his pes planus.  To that end, the Board notes that in June 2010, the Veteran indicated that he was pleased with the fit of his custom orthotics, which, even assuming that the Veteran showed severe spasm, is inconsistent with a finding that such a symptom was not improved with orthopedic shoes.  

In sum, considering both clinicians' characterizations of the Veteran's symptoms and a comparison of the Veteran's symptom picture with that associated with a 50 percent evaluation, a 50 percent evaluation is unavailable for the Veteran's pes planus at any time before May 4, 2012.  The currently-assigned 30 percent schedular evaluation is thus the maximum rating available to the Veteran from November 3, 2009, to May 4, 2012, and the Board's analysis of the appropriate schedular rating for the Veteran's pes planus for this period thus ends at this time.  

The Board will next consider whether the evidence supports the assignment of a rating of 30 percent for pes planus at any time before November 3, 2009.  Affording the Veteran with the benefit of the doubt, the Board finds that the Veteran's pes planus indeed approximates a 30 percent severity during this time.  While a greater 50 percent rating is unavailable for the reasons set forth above, the Board assigns a 30 percent rating, noting that the November 2004 examiner found that the Veteran's pes planus was "moderate-to-severe"; a 30 percent rating contemplates a severe pes planus disability.  Furthermore, the November 2004 examiner noted that the Veteran's feet pronated markedly, which is a symptom associated with a 30 percent evaluation.  The Veteran additionally complained of pain with use and manipulation of his feet.  

In sum, the Veteran's symptom picture before November 3, 2009, approximates the severity associated with a 30 percent rating, and a 30 percent rating is thus assigned for this time.  

The Board has reviewed other diagnostic codes applicable to the feet, and it finds that the application of such diagnostic codes do not result in ratings in excess of those described above.  Diagnostic code 5284 applies to "other foot injuries," with a 30 percent evaluation applying to severe injuries, and a 40 percent evaluation applying to actual loss of the foot.  The Board has found that the Veteran's symptoms warrant a 30 percent evaluation under Diagnostic Code 5276 before May 4, 2012, and the medical evidence does not show that the Veteran has experienced a loss of a foot.  A greater or separate rating under Diagnostic Code 5284 is unavailable to the Veteran.  The Board has reviewed the remaining diagnostic codes relating to foot disabilities and finds that they address symptoms for which the Veteran is not service-connected and do not otherwise provide for greater ratings of the Veteran's service-connected symptoms.  38 C.F.R. § 4.71a, Diagnostic Codes 5277-83 (2015).

In making the above determinations, the Board has additionally considered whether a higher rating is warranted based on functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45 (2015).  VA examiners and clinicians have noted the Veteran's complaints such as pain, and the Board has taken those complaints into consideration in its above discussion.  The Board finds that the evidence does not support a finding that the Veteran's functional loss causes disability beyond the above-discussed findings.  While the Board accepts the credible contentions of the Veteran that his pes planus disability causes him to experience significant pain, the Board has taken that into account in its above discussion.  Moreover, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it is not shown to be of such severity.  

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).

There is a three step inquiry to determine whether a claim should be referred for extra-schedular consideration.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321 (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence fails to show anything unique or unusual about the Veteran's pes planus disability that would render the schedular rating criteria inadequate.  The Board finds that the symptomatology associated with the Veteran's pes planus, which primarily focuses on pain, is fully addressed by the schedular rating criteria under which the disability is rated.  The Board finds that there are no additional symptoms of the disabilities that are not addressed by the rating schedule.  Therefore, referral for consideration for an extra-schedular rating is not warranted.

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the instant case, the Veteran has been provided with all appropriate notification, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, private treatment records, and records from the Social Security Administration (SSA) have been obtained, to the extent available.  

The Veteran was provided with audiological examinations in July 2010 and September 2014.  The Board finds that the existing medical evidence of record has rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In May 2012, the Veteran requested the opportunity to present testimony before the Board, but in September 2013, he withdrew such request.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

ORDER

Service connection for a bilateral hearing loss disability is denied.  

A 30 percent evaluation, but no greater, for pes planus is granted before November 3, 2009, subject to the laws and regulations governing the award of monetary benefits.

An evaluation in excess of 30 percent for pes planus is denied from November 3, 2009, to May 4, 2012.

An evaluation in excess of 50 percent for pes planus is denied after May 4, 2012.


REMAND

The Veteran's claim of entitlement to service connection for a heart disability must be remanded for additional development of the medical evidence of record.

As an initial matter, the Board notes that the Veteran has broadly claimed entitlement to service connection for a heart disability, rather than service connection for a particular cardiac diagnosis, of which he has a number.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (in the context of a claim of entitlement to service connection for an acquired psychiatric disability, such claim "cannot be . . . limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.")

With that in mind, pursuant to the Board's July 2014 remand, the Veteran underwent a VA examination to address the etiology of the Veteran's heart disability in September 2014.  While the Board does not take issue with the examiner's opinion that the Veteran's heart disability did not precede his active duty service, the examiner's conclusion that the Veteran's heart disability is unrelated to his service is inadequate.  Specifically, while the examiner noted only incidentally that the Veteran's treating cardiologists had attributed his heart condition to hypertension, the examiner did not then opine whether the Veteran's hypertension was related to his active duty service.  Given the Veteran has broadly claimed service connection for a heart disability, an additional opinion is required to address whether the Veteran's hypertension disability, which the examiner appeared to believe caused his other heart disabilities, is related to his active duty service.  

Furthermore, the Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU is not a separate claim for benefits, but rather, can be part of any claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In this case, the Veteran has claimed that he is prevented from working as a result of his service-connected bilateral pes planus and tinnitus.  As such, the question of TDIU is raised by the record.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an opinion from a physician of appropriate expertise addressing whether it is at least as likely as not (that is, a 50 percent probability or greater) that any of the Veteran's diagnosed heart disabilities (including cardiac arrhythmia, cardiac hypertrophy, cardiomyopathy, congestive heart failure with pulmonary edema, and hypertension) either began during or were otherwise caused by his military service.  If an additional examination is required in order for the physician to render this opinion, such an additional examination should be ordered.  

2.  Then, adjudicate the issue of entitlement to a TDIU and readjudicate the claim of entitlement to service connection for a heart disability.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


